Citation Nr: 1737497	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-05 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of a bullet wound of the right arm (non-dominant), to include involvement with muscle groups VI and VII.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.N. Hunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to January 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In its July 2012 decision, the RO denied the Veteran's claim for an increased rating for residuals of a gunshot wound involving muscle groups VI and VII.

This appeal was processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The issue of entitlement to total disability rating based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's residuals of a gunshot wound of the right upper extremity, involving muscle groups VI and VII, is more appropriately characterized as severe incomplete paralysis of all radicular groups, and has been manifested by symptoms such as chronic hand and arm pain, weakness, fatigue, chronic numbness, tingling, and burning sensation.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, for the entire period on appeal, the criteria for a higher disability rating of 60 percent for residuals of a gunshot wound of the right arm (non-dominant) with muscle groups VI and VII, but no higher, have been met.  38 U.S.C.A. §1155, 5107 (West 2014); 38 C.F.R. §4.1, 4.7, 4.73, 4.124a, Diagnostic Code 8513 (2016). 
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law and Regulations

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §4.1 (2016).

Under 38 C.F.R. §4.7, when there is a question as to which two evaluations VA should assign to a disability, if the claimant's disability more closely resembles the higher disability, VA is required to assign the higher of the two evaluations.  The Court in Tatum v. Shinseki, 23 Vet. App. 152 (2009), held that Veterans do not necessarily need to have all the criteria listed in the higher evaluation level in order to receive that evaluation, even if the diagnostic code uses the word "and" between multiple symptoms. 

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  See 38 C.F.R. 4.10 (2016).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Criteria for Muscle Groups

Briefly, the Veteran was awarded service connection for residuals of a gunshot wound of his right arm involving muscle groups VI and VII in an August 1977 rating decision, and is currently evaluated at 30 percent under Diagnostic Code (DC) 5306-5307.  He was awarded a separate rating for a healed scar, which affected Muscle Groups VI and VII, in the same rating decision and in receipt of a noncompensable rating under DC 7805.  The Veteran filed his claim for residuals of a gunshot wound of his right arm involving muscle groups VI and VII in April 2012.

The Veteran's residual gunshot wound is currently rated on the basis of muscle injury as a result of the gunshot wound.  The Board notes that gunshot wounds often result in impairment of muscle, bone, and/or nerve.  Through-and-through wounds and other wounds of the deeper structures almost invariably destroy parts of muscle groups.  See 38 C.F.R. §4.47.  Muscle group damage is categorized as slight, moderate, moderately severe and/or severe and evaluated accordingly under 38 C.F.R. §4.56.

In considering the residuals of such injuries, it is essential to trace the medical-industrial history of the disabled person from the original injury, considering the nature of the injury and the attendant circumstances, and the requirements for, and the effect of, treatment over past periods, and the course of the recovery to date.  See 38 C.F.R. §4.41.

The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55a.

The Board also notes that the combined evaluation of Muscle Groups acting on a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of Muscle Groups I and II acting upon the elbow.  See 38 C.F.R. §4.55(d).  For compensable Muscle Group injuries which are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured Muscle Group will be increased by one level and used as the combined evaluation for the affected Muscle Groups.  See 38 C.F.R. §4.55(e).  For Muscle Group injuries in different anatomical regions which do not act upon ankylosed joints, each Muscle Group injury shall be separately rated and the ratings combined under the provisions of 38 C.F.R. §4.2.  See 38 C.F.R. §4.55(f).

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  See 38 C.F.R. §4.56(c).

The criteria of 38 C.F.R. §4.56 are guidelines for evaluating muscle injuries from gunshot wounds or other trauma, and the criteria are to be considered with all factors in the individual case.  See Robertson v. Brown, 5 Vet. App. 70 (1993), Tropf v. Nicholson, 20 Vet. App. 317 (2006).

Under 38 C.F.R. §4.56, characteristics of a slight disability of affected muscles include a simple wound of muscle without debridement or infection, service department record of superficial wound with brief treatment and return to duty; with healing with good functional results.  Objective findings include minimal scar, no evidence of fascial defect, atrophy, or impaired tonus; no impairment of function or metallic fragments retained in muscle tissue.

A moderate disability of the muscles involves a through-and-through or deep penetrating wound of a relatively short track by a single bullet or small shell or a shrapnel fragment, and the absence of explosive effect of high-velocity missile and of residuals of debridement or of prolonged infection.  There must be evidence of in-service treatment of the wound.  There must be a record in the file of consistent complaint of one or more of the cardinal symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  The objective findings include entrance and, if present, exit scars which are linear or relatively small, and so situated as to indicate a relatively short track of the missile through the muscle tissue, and signs of some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. §4.56(d)(2).

A moderately severe disability of the muscles anticipates a through-and-through or deep open penetrating wound by a small high velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of the soft parts, and intermuscular scarring.  There should be a history of hospitalization for a prolonged period of treatment of the wound in service.  A record of cardinal symptoms, such as loss of power, weakness, lowered threshold of fatigue, fatigue- pain, impairment of coordination and uncertainty of movement, and evidence of unemployability because of inability to keep up work requirements should be considered.  Objective findings should include entrance and exit scars indicating a track of a missile through one or more muscle groups.  Objective findings should also include indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared to a sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  See 38 C.F.R. §4.56(c).

A severe muscle disability results from a through-and-through or deep-penetrating wound due to high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, with intermuscular binding and cicatrization and service treatment records or other evidence showing hospitalization for a prolonged period for treatment of the wound.  Objective findings may include a ragged, depressed and inherent scars indicating wide damage to muscle groups in missile track, palpation showing loss of deep fascia or muscle substance, or soft flabby muscles in wound area and abnormal swelling and hardening of muscles in contraction.  Tests of strength, endurance, or coordinated movements compared with corresponding muscle of the uninjured side indicate severe impairment of function.  See 38 C.F.R. §4.56(d).

Rating Criteria for Nerves

Diagnostic Codes 8513, 8613, and 8713 provide ratings for paralysis, neuritis, and neuralgia for all radicular groups (upper, middle, and lower).  Disability ratings of 20, 30, and 60 percent are warranted, respectively, for mild, moderate, and severe incomplete paralysis of all minor (or non-dominant) radicular groups.  A maximum 80 percent rating is warranted for complete paralysis of all minor radicular groups.  See 38 C.F.R. § 4.124a .

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. §4.124a .

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  See 38 C.F.R. §4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  See 38 U.S.C.A. §7104 (West 2014); 38 C.F.R. §4.2, 4.6.

III.  Analysis

Briefly, the Veteran sustained a gunshot wound to his right (non-dominant) arm while in service and was awarded service connection for residuals of a gunshot wound involving muscle groups VI and VII in an August 1977 decision.  A 50 percent rating was assigned, effective January 6, 1977.  In an April 1980 rating decision, the RO reduced the Veteran's rating for residuals of a gunshot wound with muscle groups VI and VII to 30 percent, effective March 1, 1978.  He filed his claim for increase in April 2012 which was denied by a July 2012 rating decision.  The Veteran later filed his substantive appeal in February 2013.

The Veteran seeks a rating in excess of 30 percent for residuals of his right arm gunshot wound, affecting muscle groups VI and VII.  He contends that he is unable to hold objects for an extended period of time and experiences severe pain, swelling, and numbness that radiates from his hand to his elbow.  See April 2012 Claim.  

For the entire period on appeal, the Veteran's residuals of a gunshot wound have been rated as 30 percent disabling under DC 5306-5307.

After considering all the evidence, lay and medical, the Board finds that it is more favorable to the Veteran to associate the residuals of his gunshot wound with incomplete paralysis of all radicular groups, under DC 8513.  Notably, a separate 60 percent disability rating for severe incomplete paralysis of the right upper extremity that contemplates pain, impaired function of the nerves, numbness, and loss of sensation, as well as a 30 percent disability rating for severe impairment of muscle groups VI and VII of the right arm based on those same symptoms would violate the rule against pyramiding.  See 38 C.F.R. §4.14.  In other words, a 60 percent rating for severe incomplete paralysis of the right upper extremity is the most advantageous rating code under which to rate the Veteran's symptoms.  

VA treatment records dated between April 2012 and June 2012 indicate the Veteran experiences significant and constant right arm and wrist pain that radiates proximally from his hands, with symptoms increasing in severity in the mornings.  

He was afforded a VA examination in June 2012, at which time he presented with a lowered threshold of fatigue and fatigue-pain of muscle groups VI and VII.  Although he demonstrated objective evidence of normal muscle strength, he was reported to have some paresthesias and decreased sensation of the ulnar nerve distribution of the right hand.  The examiner opined that the Veteran's condition has an impact on his ability to work, due to pain and fatigue.

VA treatment records dated October 2014 to November 2016 demonstrate ongoing complaints of numbness, tingling, and radiating pain that begins in digits 3 through 5 of the right hand and extends to his elbow.  A November 2014 treatment record notes complaints of burning sensation in the dorsal hand and wrist, complaining of constant numbness with a pain level of 7 out of 10.  The treating physician's assessment was noted as right upper extremity ulnar/median neuropathy due to the Veteran's previous gunshot wound.  See November 2014 treatment record.  Despite over-the-counter medication, VA treatment records demonstrate he continued to experience severe pain and numbness of his right hand and arm.  A December 2015 treatment record notes complaints of a "pins and needles" sensation with worsening pain and numbness when exposed to extreme cold or hot temperatures.  He contends his condition interferes with his leisure physical activities and career as a barber, as the vibrations from his tools increase his pain and discomfort.  See November 2014 and December 2015 VA treatment records.  

A VA examination was conducted in February 2017 for the Veteran's muscles affected by his gunshot wound.  The examiner noted fatigue-pain on the right arm and injuries to the triceps (muscle group VI) and flexors of the wrist, fingers, and thumb (muscle group VII).  The examiner observed mild paresthesias and decreased sensation of his ulnar nerve.  

Despite the June 2012 and February 2017 VA examiners findings of mild paresthesias of the right arm and hand, implying a mild degree of residuals, by resolving reasonable doubt in the Veteran's favor, the Board finds that for the period on appeal, the right arm disability warrants a higher disability rating of 60 percent under DC 8513.  Contemporaneous VA treatment records show residuals of severe painful motion, weakness, and constant numbness and loss of sensation.  

Review of the Veteran's treatment records for the period on appeal demonstrates continuous complaints of pain radiating into his right upper extremity.  He asserts that he is unable to hold onto objects for an extended period of time and cannot handle any cold objects with his right hand.  See April 2012 Claim.  He further complains of constant numbness from the tip of his right hand that extends to the elbow and at times causes severe pain and swelling.  Id.  He further contends that he has had to discontinue his career as a barber in 2008 due to the severity of his right arm disability.  See April 2012 Claim, November 2014 VA treatment record, December 2014 VA treatment record, March 2015 and August 2015 VA mental health records.  He asserts that he experiences no relief despite ongoing use of over-the-counter medication.  

On review of all the evidence, lay and medical, the Board finds that for the entire period on appeal, the Veteran's service-connected residuals of right arm gunshot wound involving muscle groups VI and VII more nearly approximates severe incomplete paralysis of the upper, middle, and lower major radicular groups.  The June 2012 and February 2017 VA examination reports show mild paresthesias of the ulnar nerve, while VA treatment records dated April 2012 to November 2016 document ongoing complaints of neuropathy affecting the Veteran's fingers, hand, and arm in the right upper extremity.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a rating under DC 8513, which addresses incomplete or complete paralysis in all radicular groups, is most appropriate.  See 38 C.F.R. §4.124a.

The evidence of record demonstrates that the Veteran is left handed; hence, the right side is the minor side.  Under 38 C.F.R. §4.124a, DC 8513, a 60 percent rating is warranted for severe incomplete paralysis of all radicular groups.  There is no indication of a more severe level of disability or other associated neurologic disability.  Complete paralysis of the right arm has not been demonstrated by the evidence of record.  Accordingly, a 60 percent rating under DC 8513 is more appropriate as it more nearly approximates the Veteran's symptoms. 

Similarly, a separate rating is not alternatively available under the Diagnostic Codes addressing other nerves in the right (minor) upper extremity.  Essentially, because a 60 percent rating under DC 8513 contemplates incomplete paralysis of the radicular groups affecting all shoulder, elbow, hand, and wrist movements, the Board finds that the assignment of separate ratings under different Diagnostic Codes would constitute pyramiding.  See 38 C.F.R. §4.14, 4.124a (DCs 8510, 8511, and 8512).

Continuing the Veteran's separate ratings under DC 5306-5307 would also violate the rule against pyramiding, as the Veteran's peripheral nerve paralysis is contemplated by both DC 5306 and the new higher rating applied by DC 8513.  Further, the injuries to muscle groups VI and VII affect the same functions as those affected by his radicular nerve injury.  See 38 C.F.R. §4.55a.  As such, DC 5306 for the right arm disability is no longer for application.

The Board has also given consideration to the Veteran's service-connected scars on his right upper extremity, which is service-connected as secondary to his residuals of a gunshot wound.  He has been in receipt of a noncompensable rating since January 6, 1977.

Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate Diagnostic Code.  See 38 C.F.R. § 4.118 (2016).

A February 2012 VA scars examination notes that the Veteran has entrance and exit scars on the medial aspect of the upper right arm, and the proximal volar aspect of his forearm.  Both scars were noted as being superficial and non-linear, with the first scar measuring 1 centimeter by 1 centimeter, and the second measuring 2 centimeters by 1 centimeter, with an approximate total area of 3 square centimeters.  The report indicates that his scars are not painful, nor are they unstable.  The Veteran has not made any contentions that his scars cause pain, discomfort or contribute to the worsening of his arm condition.  The appropriate rating criteria holds that a noncompensable evaluation is warranted unless there is a burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear with an area or areas of at least 6 square inches (39 sq. cm.); or, unless there is a burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear with an area or areas of 144 square inches (929 sq. cm.) or greater; or unless there are one or two scars that are unstable or painful.  See 38 C.F.R. §4.118, DCs 7800-7805.  Consequently, as the Veteran's scars do not present such a symptomatic disability picture, a compensable rating under DC 7805 is not warranted.  

Throughout the period on appeal, he has endorsed symptoms of severe, chronic arm pain, discomfort, limitation of function, numbness, and tingling of his right hand and arm.  Resolving all reasonable doubt in the Veteran's favor, the Board finds his symptoms most closely approximate those associated with a 60 percent rating.

Accordingly, the Board finds that a disability rating of 60 percent, but no higher, for the Veteran's residuals of a right arm gunshot wound is warranted for the entire appeal period.  See 38 C.F.R. §4.124a, DC 8513.


ORDER

Entitlement to a disability rating of 60 percent, but no higher, for residuals of a gunshot wound of the right arm (non-dominant) (formerly rated under DC 5306) is granted during the entire appeal period, subject to regulations applicable to the payment of monetary benefits.


REMAND

The Veteran has stated that his right arm disability impacts his ability to work.  Specifically, he has reported that he had to terminate his work as a licensed barber, due to his inability to grasp or hold onto the hair clippers, increased discomfort caused by the vibration, and the chronic radiating pain as a result of his neuropathy.  See April 2012 claim for benefits.  The evidence of record also indicates reports from the Veteran that he has not been employed since 2008.

As such, the Board finds the Veteran has raised a claim for TDIU.  The Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 

In this case, as noted above, a TDIU claim has been raised by the record.  Pursuant to the holding in Rice, a claim for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Therefore, the Board finds that a remand is necessary so that the agency of original jurisdiction can provide appropriate notice, and any additional development that is deemed necessary, on that aspect of the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Take any appropriate development action, to include contacting any recent employers identified in his VA Form 21-8940.

2.  After any additional development deemed necessary, the AOJ should review the expanded record and readjudicate the claims.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


